DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In the Specification in the “Related Applications” section applicant needs to update the allowed patent applications information to include the new Patent Numbers.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim 1, line 1, the preamble claims    “ a garment portion”.     However, in the body of the claim,  it is not clear as to what the metes and bounds of the “garment portion “are of.  In the body of the claim applicant claims,   in line 2, “ a flexible resilient belly panel portion”, “an upper edge portion” and “ a lower edge portion”.     Therefore it is not clear as  to what  “portion” the “garment portion” includes such as if it is one of the listed “portions” or if it is “all of those portions”.   IF the “garment portion” is actually a “garment” it should be claimed as such. 

In regard to claim 1, line 3, there is no antecedent basis for “the wearer’s breast area”, and   in line 4, for the “wearer’s abdomen” and “the wearer’s waist”.   In claim 1, line 3, it is not clear as to what the recitation “an upper edge portion”  is on or is part of.   Applicant has not claimed the garment construction that defines the  upper edge of the belly panel.  It appears that it is possible that it should read - - the belly panel portion extending from an upper edge portion thereon - -.     The metes and bounds of the “Wearer’s breast area” is not clear in that   applicant is claiming  “an area’ and not just the “breasts”.    Also in order to not have a conflict with 35 USC 101 and to overcome the 112 rejection it is suggested that    the belly panel needs to be claimed as   “being  configured to extend over the wearer’s abdomen”,      “configured to extend over the breasts of  a wearer”  and “configured to extend about a waist of a wearer”.    
In claims   2-9,   the preambles now claim “A   garment”.   However, in claim 1, the preamble   claims a “garment portion”.     Therefore,   it is not clear if applicant is claiming   a    “garment” ,   a “garment portion” or if they  are now claiming “a garment with a garment portion”.     The metes and bounds of the invention is not clear.   In claim 2 it is not clear as to how  “legs “ are attached to a waistband since it appears that usually    legs are attached to a crotch or buttocks portion and then to a waistband.   In regard to claim 3 it is not clear as  to how the bell panel portion  is  “configured to cover the wearer’s belly during different  stages of pregnancy up to full term”   in that no structure has been claimed to produce this function such as the expansion or the belly panel  or that it is constructed of an elastic or stretchable material that would expand enough to  cover   a wearer’s belly  when the belly  expands from that of a one month through a  9 month pregnancy.    In claim 4 a better recitation may be     to claim that “the  belly panel portion is expandable so that as a  human wearer’s belly expands the  belly panel expands with the  wearer’s belly and   as the belly of the wearer decreases the belly panel material contracts to  be secured on the  belly of the wearer”. 
 In claim 4, line 2, it is not clear as to what the “belly size” is of such as if it is of      “ a wearer” or “The garment” or “The garment portion”.  Presently it appears that applicant is claiming human body parts such as those listed above  in claim 1,  line 3 and  now in claim 4. 
In claim 5, it is not clear as to what applicant is claiming since the claim appears to be a “product by process method” of folding the upper edge portion of the bely panel over nad sewing it with an elastic stretchable band. This claim is unclear and indefinite.   It is not clear as to what applicant is claiming such as if it is sewn with an elastic thread or if it  is an elastic stretchable band within the belly panel that is folded thereover the stretchable band  therein.  In  regard to claim 6 it is not clear as to how the bely panel is tubular.  And as to how that tubular portion is     included with the garment.  In regard to claim 7 it is not clear as  to  how the waistband is attached not         a garment or if it is. In claim 8 it is not clear  as to how the means for removably attaching is stitching since such is usually a removable fastener.    
In claim 10, line 5, it is not clear as to  where the belly panel extends and as to how  and what it   extends over.  It is not clear as to where an “upper edge portion about below the wearer’s breast area” is located.   It is not clear as to what “about below” encompasses.  Applicant is also  claiming human body parts and  should be claimed as being - - configured to extend  from an upper edge of      said belly panel to below the wearer’s breast area  to cover the wearer’s abdomen to a lower edge portion below the wearer’s waist; - - . 
In claim 10, line 11, the term “about below” is indefinite and unclear. It is not clear as to what “about below” encompasses such as if it is   below the  wearer’s  breast area  or about the wearer’s breast area.  
In claim 10, lines 7  and 12, there is no antecedent basis for “The wearer’s waist” as previously discussed above in regard to claim 1. 
In claim 10, line 12, there is no antecedent basis for “the wearer’s abdomen” as  previously discussed above in regard to claim 1.  

However, the claims, as best understood, have ben examined on their merits.

Claim Rejections - 35 USC § 102

 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless —

(a)(1) the claimed invention was patented, described in a printed publication, or in public use,

on sale or otherwise available to the public before the effective filing date of the claimed

invention.

Claim(s) 1- 11  is/are rejected under 35 U.S.C. 102a1 as being anticipated by MacGillivray (US 

2011/0004976). 

In regard to claim 1, MacGillivray discloses a garment portion 10, comprising: a flexible resilient belly 

panel portion 12 as in figure 3, adapted to substantially conform to and cover a wearer's belly, the belly 

panel portion 12 extending from an upper edge portion as seen in figure 3 not numbered, below the 

wearer's breast area and over the wearer's abdomen to a lower edge portion 30 as in figure 4 below the 

wearer's waist; and a waistband 13 as in figure 3 selectively connected with the lower edge portion 30 

of the belly panel 12 ; and


means( at 30 discussed in para. (0029 for removably attaching the belly panel portion to the waistband. 

In regard to claim 7 MacGillivray discloses the garment as recited in claim 1 and wherein the lower edge 

portion of the belly panel portion is proximate to the means for removably attaching the belly panel 

portion to the waistband as discussed above in regard to claim 1 and in paras. (0028-0029) and wherein 

the means is the stitching at 30 as claimed in claim 8. MacGillivray also discloses as claimed in claim 9 

that the waistband is configured to overlap and cover the lower edge portion of the belly panel portion 

as in figure 3.

In regard to claim 2, MacGillivray discloses the garment as recited in claim 1 discussed above and as 

further comprising a pair of legs 11 as in figure 3 attached to the waistband 13.



In regard to claim 3, the MacGillivray garment as recited in claim 1 as discussed above has a belly panel 

portion 12 that is configured to cover the wearer's belly during different stages of pregnancy up to full 

term(See paras. (0028-0029) .



In regard to claim 4, MacGillivray discloses the garment as recited in claim 1 and, wherein the belly 

panel portion is elastically expansible and contractible and allows for belly size increase or decrease as in 

paras. (0028-0029).

In regard to claim 5, MacGillivray discloses the garment as recited in claim 1 and wherein the upper edge 

portion of the belly panel 12 is folded over and sewn with an elastic stretchable band in that it is a 

multiple layer structure as seen in figures 4 and 5 wherein the top edge is the folded edge and edge 30 is 

the open edge sewn to the pant and including elastic layers therein as in para. (0028).

In regard to claim 6, MacGillivray discloses the garment as recited in claim 1 and wherein the belly panel 

portion 12 comprises a tubular structure as in figure 3.

In regard to claim 10, MacGillivray discloses, inherently the method for accommodating changes in a 

shape of a woman during pregnancy with a garment, the shape accommodating method comprising the 

steps of: providing a garment as discussed above in regard to claim 1 including a flexible resilient belly 

panel portion 12 adapted to substantially conform to and cover a wearer's belly when worn around a 

torso, the belly panel portion12 extending from an upper edge portion not numbered in figure 3 about 

below the wearer's breast area and

over the wearer's abdomen to a lower edge portion 30 in figure 4 below the wearer's waist,

a waistband 13 selectively connected with the lower edge portion 30 of the belly panel 12 , and means 

for removably attaching the belly panel portion as discussed above in regard to claim 1 to the waistband 

13;

placing the belly panel portion 12 over a wearer’s torso and stretching the belly panel portion such that 

the upper edge portion of the belly panel is about below the wearer's breast area and the belly panel 

extends over the wearer's abdomen to a lower edge portion below the wearer's waist (as in figure 3)

wearing the belly panel portion stretched over the belly to accommodate the swelling of pregnancy as in 

figure 3 and paras. (0028-0029) ; and

detaching the belly panel portion 12 from the waistband 13 to provide a garment having a configuration 

for use as a non-maternity garment post pregnancy as in paras. (0028- 0029).

MacGillivray discloses as claimed in claim 11 wherein the waistband 13 is configured to overlap and 

cover the lower edge portion of the belly panel portion 12 as in figures 3 and 4.

 Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be 

directed to GLORIA HALE whose telephone number is (571)272-4984. The examiner can normally be 
reached on Mon.-Thurs..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 

supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 

USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alissa 

Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this 

application or proceeding is assigned is 571-273-8300.

 Information regarding the status of an application may be obtained from the

Patent Application Information Retrieval (PAIR) system. Status information for published applications 

may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

applications is available through Private PAIR only. For more information about the PAIR system, see 

http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact 

the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-

9199 (IN USA OR CANADA) or 571-272-1000.

/GLORIA M HALE/Primary Examiner, Art Unit 3732